Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

§ 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 fails to provide antecedent basis for “powered [sic] activated carbon.”
Claims 9 – 11, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear whether the claim 9-recited phrase, “the powdered metal allow,” refers to an as-yet unrecited alloy, or to the “powdered zinc and copper alloy” recited in claim 1.  If the latter is what was intended, then claim 8 should recite, “the powdered zinc and copper alloy” in lieu of claim 9’s “the powdered metal alloy.”  Alternatively, claim 1’s recitation could be amended to “a powdered metal alloy,” but such response would broaden the scope of claim 1 and if new art were applied in a subsequent Office action, such action might be made final.  Similarly, in claims 10-11, it is unclear if “alloy” is limited to the “powdered zinc and copper alloy” recited in claim 1. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear whether requiring that the coating be a combination of powdered metal alloy and powdered manganese dioxide, it is unclear whether powdered activated carbon is excluded from the claim 13 invention yet open, by dint of the transition term, “comprising,” to the presence of materials other than powder activated carbon.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   It is unclear how one of skill might distinguish a “common oxidant” from those oxidants which are not fairly described as commonplace.  Further, it is unclear whether “gasses” is limited to “common oxidant gasses” and whether “chemicals” is limited to solids and liquids given the recitation “chemicals and gasses.”

Claim Objections for Minor Informalities
	Objection is made to claim 4 for reciting “mineral-based” as “mineral based.”  Correction is required.

Claim Construction
	The portion of claim 4 highlighted below, 

    PNG
    media_image1.png
    118
    881
    media_image1.png
    Greyscale

is construed as follows:
“is a liquid bonding agent, a flowable epoxy bonding agent, a polyurethane bonding agent, a silicon-based bonding agent, or a cementitious mineral-based bonding agent, wherein said bonding agent has a viscosity of between 8,000 and 30,000 cP.” 
Should Applicant object to the examiner’s construction, responsive remarks should address this issue.

Claim 1:

    PNG
    media_image2.png
    227
    885
    media_image2.png
    Greyscale


§102 Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190262797 to Larson interpreted in view of, but not modified by, US 20110293756 to Suzuki.
Larson describes using a curable [0027] organic binding agent “having sufficient molecular weight to adhere to sand” [[0031], e.g., polyvinyl alcohol (PVA) [0047] [0072], to adhere powdered activated carbon to sand grains of an “appropriate grain size” [0032], e.g., #30 mesh [0047], i.e., ~0.5 mm per US 20110293756 to Suzuki [0070].  The PAC-adhered sand can be individual grains [0050].  Per claim 8, the disclosed “sand” implies sand comprising silica, i.e., silicon dioxide.

§103 Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-35578 in view of US 20190262797 to Larson.
	JP 2002-35578 describes water purification filtration medium particulates sized 1 – ~2 mm comprising an innermost inorganic substrate, e.g., calcined coral sand 2, an intermediary binder (not pictured) comprising, for example, pitch, tar, polysaccharide, or starch in an organic solvent, e.g., BTX or acetone, and an outermost layer of powdered1 activated carbon 3.  Per claim 17, water is filtered from “raw water” to “tap water” [0001].

    PNG
    media_image3.png
    131
    744
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    204
    714
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    201
    715
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    53
    701
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    202
    718
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    87
    724
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    496
    449
    media_image9.png
    Greyscale

	While the binder described by the reference is an organic adhesive, it is not a cured organic adhesive.
	US 20190262797 to Larson describes using a curable [0027] organic binding agent “having sufficient molecular weight to adhere to sand” [[0031], e.g., polyvinyl alcohol (PVA) [0047] [0072], to adhere powdered activated carbon to sand.
	It would have been obvious to have substituted a curable organic adhesive, e.g., PVA, for the solvent-based non-curable pitch, tar, polysaccharide, or starch described by JP 2002-35578, given Larson’s suggestion to use an adhesive hardening process, i.e., curing, of a polymerizable adhesive to effect binding of powdered activated carbon to sand, e.g., “natural [high-density particle]” [0032].    

References cited of interest:
	USP 3200104 and 3721072.
	US 20200377420, US 20200262936, US 20190150396, US 11234410, US 20120305467, and US 20180203356. 

Claims Not Rejected over Prior Art 
	Claims 2-7, 9-16 are not rejected over prior art.
	Objection is made to claims 2-4, 6-7, 12,15-16 for dependence on a rejected base claim, but would be allowable if presented in independent form.
	Objection is made to claims 5, 9-11,13-14 for dependence on a rejected base claim, but would be allowable if presented in independent form and amended to overcome any applied rejections not based on prior art, e.g., Sect. 112 rejections.


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152



    
        
            
        
            
        
            
        
            
    

    
        1 Activated carbon particles are sized 0.05 μm which one or skill would recognized as powdered activated carbon (PAC) particles not granular activated carbon (GAC) as evidenced by USP 20210339175 to Strait at [0061].